Exhibit 10.2

 

Spherix Incorporated

 

SPECIAL STOCK OPTION GRANT—BOARD MEMBER

 

AGREEMENT made                          between Spherix Incorporated, a
corporation of the State of Delaware, hereinafter referred to as SPHERIX and
                            , Board Member, hereinafter referred to as the
OPTIONEE.

 

WHEREAS SPHERIX considers it desirable and in the best interests of the Company
that the OPTIONEE be given an inducement to acquire an equity interest in
SPHERIX in the form of options to purchase common stock of SPHERIX as an added
incentive to advance the interests of the Company:

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, it is agreed as follows:

 

1.                                       Grant of Option.  SPHERIX hereby grants
to the OPTIONEE the right, privilege, and option to purchase           shares of
its common stock at                 per share in the manner and subject to the
conditions hereinafter provided.

 

2.                                       Time of Exercise of Option:

 

(a)          During the lifetime of the OPTIONEE, the option may be exercised in
whole or in part in accordance with the following schedule:

 

ELIGIBILITY DATE

 

NUMBER OF SHARES

 

EXPIRATION DATE

 

 

 

 

 

 

 

 

3.                                       Method of Exercise.  The option shall
be exercised, in whole or in part, by written notice(s) directed to the
Treasurer of SPHERIX at its principal place of business, accompanied by payment
in full of the option price in cash payment in any other manner permitted. 
SPHERIX shall make immediate delivery of such shares, provided that, if any law
or regulation requires SPHERIX to take any action with respect to the shares
specified in such notice before the issuance thereof, then the date of delivery
of such shares shall be extended for the period necessary to take such action.

 

4.                                       Termination of Option.  The Option,
unless otherwise stipulated by the Committee, to the extent not theretofore
exercised or expired, shall terminate upon the death of an OPTIONEE.  The
Company may, upon determining that circumstances exist that merit special
consideration, allow any Successor of the deceased OPTIONEE to exercise all or a
portion of the deceased OPTIONEE’s options that were exercisable on the day
before the date of his death.  The terms on which the Successor may exercise any
or all of such options shall be established in the absolute discretion of the
Company, provided that:

 

(a)          The Company shall notify the Successor in writing of such terms
within thirty (30) days of the date of death of the deceased OPTIONEE, and

 

1

--------------------------------------------------------------------------------


 

(b)         In all events, an option exercisable by the Successor shall expire
no later than its expiration date under its terms as originally granted to the
deceased OPTIONEE.

 

5.                                       Adjustments upon Recapitalization or
other Reorganization.  If and to the extent that the number of issued shares of
common stock of SPHERIX shall be increased or reduced by stock dividends, stock
splits, reverse stock splits, recapitalizations, mergers, consolidations,
combinations or exchanges of shares and the like, the number of shares subject
to option and the option price therefore shall be proportionately adjusted as
required.

 

6.                                       Rights and Obligations Prior to
Exercise of Option:

 

(a)          The option shall not be transferred by the OPTIONEE in whole or in
part other than by will or the laws of descent and distribution.

 

(b)         The OPTIONEE shall have no rights as a stockholder in the shares
subject to this option until payment of the option price to SPHERIX and delivery
of eligible shares to the OPTIONEE.

 

(c)          The granting of this option shall impose no obligation upon the
OPTIONEE to exercise the option in whole or in part.

 

7.                                       Rights and Obligations after Exercise
of Option:

 

(a)          The OPTIONEE agrees that (s)he will purchase the stock subject to
the option for investment, and not with any present intention to sell the same;
nor with any view toward public distribution.

 

(b)         The OPTIONEE agrees that (s)he will not dispose of such stock except
in strict conformance with the provisions of federal and applicable State
securities laws as they may be amended from time to time.

 

Corporate Seal

SPHERIX INCORPORATED

 

 

 

 

 

 

BY:

 

 

Katherine M. Brailer

Richard C. Levin

Corporate Secretary

Acting Chief Executive Officer

 

 

 

OPTIONEE

 

 

 

 

 

 

2

--------------------------------------------------------------------------------